Ross, J.
— The parties to this suit stipulated to its reference, with power in the referee to determine all the issues in the cause, of fact as well as law; and further, “that upon the filing of said referee’s report judgment shall be thereupon entered in this action by the above ■Superior Court, in accordance therewith.” Upon the stipulation the court made an order of reference empowering the referee to hear and determine all of the issues, directing him to report his findings; and further ordering “that upon the filing of said referee’s report judgment be entered in this action in accordance therewith.” The case was duly tried before the referee named, who reported his findings and judgment, and upon the filing of which the judgment was entered by the clerk. The court subsequently, on motion of the losing party, made an order vacating the judgment so entered, upon the ground that the clerk was not authorized to enter it. The appeal is from that order.
If it be admitted that the entry of judgment by the clerk does not follow of course upon the report of the referee where the reference to him is to report upon the whole case, yet in this case express authority wa.s given the clerk in the order of the court directing the entry of judgment in accordance with the referee’s report.
Order reversed.
McKee, J., and McKinstry, J., concurred.